Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to the application filed on September 10, 2019.
Information Disclosure Statement filed on 12/10/2019 has been considered by the examiner.
Claim 1 has been cancelled.
Claims 2-21 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krishnaswami et al. US Publication No. 2005/0091346 A1 in view of Gupta et al. us Publication No. 2007/0058634 A1.
As per claim 2, Krishnaswami discloses:
A method comprising: 
providing, by a settings management service via a web browser, a user interface to a first user device, (Krishnaswami, [0407]-[0411]); 
facilitating, by the settings management service, a distribution of the new setting configuration to a second service, a second user device, or a combination thereof, (Krishnaswami, [0249]);

Krishnaswami does not specifically disclose:
via web browser, 
receiving and storing at the setting management services a new setting configuration of a first service made by a user of the first user device via the user interface,
However, Gupta discloses:
via web browser, 
receiving and storing at the setting management services a new setting configuration of a first service made by a user of the first user device via the user interface, (Gupta, [0020]-[0021] and [0027]) where the HTML forms is the user interface as claimed and the gateway and web server included therein (Fig. 1:101) is the setting management services as claimed. Gupta discloses that the use of HTML forms allows a user to change settings and configure these devices via browser and enable devices to be monitored and 
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to incorporated the teaching of Gupta into the teaching of Krisnaswami to be able to use the web browser and user interface therein to change the setting or control a device from another user device. 


As per claim 12, Krishnaswami discloses:
An apparatus comprising: 
at least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, (Krishnaswami, [0033]);
provide, by a settings management service via a web browser, a user interface to a first user device, (Krishnaswami, [0407]-[0411]);  
facilitate, by the settings management service, a distribution of the new setting configuration to a second service, a second user device, or a combination thereof, (Krishnaswami, [0249]);
Krishnaswami does not specifically disclose:
via web browser, 
receiving and storing at the setting management services a new setting configuration of a first service made by a user of the first user device via the user interface,
However, Gupta discloses:
via web browser, 
receiving and storing at the setting management services a new setting configuration of a first service made by a user of the first user device via the user interface, (Gupta, [0020]-[0021] and [0027]) where the HTML forms is the user interface as claimed and the gateway and web server included therein (Fig. 1:101) is the setting management services as claimed. Gupta discloses that the use of HTML forms allows a user to change settings and configure these devices via browser and enable devices to be monitored and controlled across internet. Gupta also discloses that the gateway has a buffer which can store any data as desired.
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to incorporated the teaching of Gupta into the teaching of Krisnaswami to be able to use the web browser and user interface therein to change the setting or control a device from another user device. 


As per claim 19, Krishnaswami discloses:
A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform: 
providing, by a settings management service via a web browser, a user interface to a first user device, (Krishnaswami, [0407]-[0411]);   
facilitating, by the settings management service, a distribution of the new setting configuration to a second service, a second user device, or a combination thereof, (Krishnaswami, [0249]);
Krishnaswami does not specifically disclose:
via web browser, 
receiving and storing at the setting management services a new setting configuration of a first service made by a user of the first user device via the user interface,
However, Gupta discloses:
via web browser, 
receiving and storing at the setting management services a new setting configuration of a first service made by a user of the first user device via the user interface, (Gupta, [0020]-[0021] and [0027]) where the HTML forms is the user interface as claimed and the gateway and web server included therein (Fig. 1:101) is the setting management services as claimed. Gupta discloses that the use of HTML forms allows a user to change settings and configure these devices via browser and enable devices to be monitored and controlled across internet. Gupta also discloses that the gateway has a buffer which can store any data as desired.
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to incorporated the teaching of Gupta into the teaching of Krisnaswami to be able to use the web browser and user interface therein to change the setting or control a device from another user device. 


As per claim 3, Krishnaswami further discloses:
wherein the user interface is associated with the first service and is for configuring a setting configuration of the first service, (Krishnaswami, [0407]-[0411]);

As per claim 4, Krishnaswami further discloses:
generating a settings data package based, at least in part, on a request by the first user device, the settings management service, a scheduled synchronization time, or a combination thereof; and transmitting the settings data package to the settings management service, wherein the settings data package comprises the setting configuration, (Krishnaswami, [0099]-[0100]).

As per claim 5, Krishnaswami further discloses:
distributing, by the settings management service, the settings data package to the second service, the second user device, or a combination thereof to synchronize the new setting configuration to the second service, the second user device, or a combination thereof, when the user uses the second user device to access the second service, (Krishnaswami, [0113]).

As per claim 6, Krishnaswami further discloses:
wherein the settings data package comprises a service identifier uniquely identifying a service, and wherein the settings management service is configured to distribute the settings data package to a server providing the identified service, (Krishnaswami, [0162])

As per claim 7, Krishnaswami further discloses:
receiving a second settings data package from the settings management service; determining the setting configuration and identified service of the second settings data package; routing the second settings data package within the first user device based, at least in part, on the identified service; and implementing the second setting configuration on the first user device, (Krishnaswami, [0099]-[0100]).

As per claim 8, Krishnaswami further discloses:
wherein the new setting configuration comprises privacy setting, (Krishnaswami, [0217]-[0218]).

As per claim 9, Krishnaswami further discloses:
wherein the first user device and the second user device are active at the same time, (Krishnaswami, [0249]).
Krishnaswami does not specifically disclose:
the distribution of the new setting configuration goes via the web browser, 
However, Gupta discloses:
the distribution of the new setting configuration goes via the web browser,  (Gupta, [0020]-[0021] and [0027]) where Gupta discloses that the use of HTML forms allows a user to change settings and configure these devices via browser and enable devices to be monitored and controlled across internet. Gupta also discloses that the gateway has a buffer which can store any data as desired.
Therefore, it would have been obvious to one ordinary skilled in the art at the time the invention was made to incorporated the teaching of Gupta into the teaching of Krisnaswami to be able to use the web browser and user interface therein to change the setting or control a device from another user device. 
 
As per claim 11, Krishnaswami further discloses:
wherein the first user device and the second user device are associated with a common user, (Krishnaswami, [0212]);
wherein the new setting configuration includes one or more marketing settings, one or more advertisement preferences, o a combination thereof, (Krishnaswami, [00116]).

As per claim 13, Krishnaswami further discloses:
wherein the user interface is associated with the first service and is for configuring a setting configuration of the first service, (Krishnaswami, [0407]-[0411]).

As per claim 14, Krishnaswami further discloses:
wherein the apparatus is further caused to: generate a settings data package based, at least in part, on a request by the first user device, the settings management service, a scheduled synchronization time, or a combination thereof; and transmit the settings data package to the settings management service, wherein the settings data package comprises the setting configuration, (Krishnaswami, [0099]-[0100]).


As per claim 15, Krishnaswami further discloses:
wherein the apparatus is further caused to: distribute, by the settings management service, the settings data package to the second service, the second user device, or a combination thereof to synchronize the new setting configuration to the second service, the second user device, or a combination thereof, (Krishnaswami, [0113]).

As per claim 16, Krishnaswami further discloses:
wherein the new setting configuration comprises privacy setting, (Krishnaswami, [0217]-[0218]).


As per claim 17, Krishnaswami further discloses:
wherein the first user device and the second user device are active at the same time, (Krishnaswami, [0249]).

As per claim 18, Krishnaswami further discloses:
wherein the new setting configuration is in format of an extensible markup language, (Krishnaswami, [0127]).

As per claim 20, Krishnaswami further discloses:
wherein the user interface is associated with the first service and is for configuring a setting configuration of the first service, (Krishnaswami, [0407]-[0411]); 

As per claim 21, Krishnaswami further discloses:
wherein the apparatus is further caused to perform: generating a settings data package based, at least in part, on a request by the first user device, the settings management service, a scheduled synchronization time, or a combination thereof; and transmitting the settings data package to the settings management service, wherein the settings data package comprises the setting configuration, (Krishnaswami, [0099]-[0100]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205.  The examiner can normally be reached on 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446